DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14-16 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 in line 5-6 claims “ disposing a multiplicity of cooling fins on a surface of each of the first core header and the second core header” this does not appear to be disclosed in the originally filed specification . The specification states in paragraph 0021 “A multiplicity of cooling fins 112 are parallelly disposed between the first and second core headers 104, 108. The multiplicity of cooling fins 112 are uniformly spaced between the first and second core headers 104, 108 so as to allow an airstream to pass through the modular intercooler block 100 during operation” which has the fins be parallelly disposed between the headers not disposed on the headers per se which implies that the fins are directly disposed on the surface of the headers, which does not appear to be supported by the originally filed specification. The specification shows fins indirectly disposed on the surface of the header through their connections with the tubes per paragraph 0023. But this is not clearly claimed in claim 14 and the current wording implies that the fins are on a surface of each header not disposed on a tube which is on a surface of the header as seen in figure 1A of the instant application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is unclear what is meant by the phrase in line 5-6 of “disposing a multiplicity of cooling fins on a surface of each of the first core header and the second core header” it is unclear if this is attempting to claim the fins are directly on the header, which does not appear to have support in the specification as originally filed as noted above, or if this is attempting to claim that the fins are indirectly disposed on a surface of the header such as through their connections with the tubes which are disposed on a surface of the core headers as seen in figure 1A of the instant application.  For the purposes of examination this limitation will be interpreted as if it claimed disposing a multiplicity of cooling fins indirectly on a surface of each of the first core header and the second core header as this limitation appears to have support in the instant application. Claims 15-16 and 18-19 are rejected for their dependency from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), and Kironn et al. (US Patent Application Publication US 2016/0231064 A1).
Regarding claim 1, Kolb discloses (figures 2 and 4A-6), a modular intercooler block (the heat exchanger can be a charge air cooler/intercooler per paragraph 0061) comprising: a modular intercooler block (one of the multiple heat exchanger cores 100 that are assembled to form the modular heat exchanger); 
a multiplicity of cooling fins (fins 30) configured to allow passage of an airstream (per paragraph 0020); 
a first core header and a second core header disposed on opposite sides of the multiplicity of cooling fins (headers 160A and 160B respectively as seen in figures 2, 4A-6); 
a multiplicity of first holes arranged on an outwardly-facing surface of the first core header and a multiplicity of second holes arranged on an outwardly-facing surface of the second core header (holes in the headers 160A and 160B respectively for the inlets or outlets from  tubes 20 as seen in figure 5 and 6), wherein the modular intercooler block has a first distance that extends from the outwardly-facing surface of the first core header to the outwardly-facing surface of the second core header (a distance between the outer surfaces of headers 160A and 160B), and wherein each of the first and second core headers have an inwardly-facing surface that is opposite to the outwardly-facing surface (the inner surfaces of headers 160A and 160B  directly facing the tubes 20 and fins 30 that extend between them); and 
a plurality of core tubes (tubes 20) directly coupled to the first holes and the second holes ( tubes 20 are attached to the holes in header 160A and holes in header 160B), each of the plurality of core tubes is extended from each of the multiplicity of first holes in the first core header (160A), through the multiplicity of cooling fins (30), to each of the respective multiplicity of second holes in the second core header (160B, where tubes 20 extend between headers 160A and 160B per at least paragraph 0048), wherein each of the core tubes has a second distance that extends from one end to another end that is opposite to the one end, and wherein the first distance is greater than the second distance (the distance being the length that the tubes 20 extend between the headers 160A and 160B as seen in figure 2, where the length of the tubes between the headers would be less than the distance between the outer surfaces of the headers 160A and 160B forming the first distance as the first distance would be greater than the first distance by the combined thicknesses of the headers 160A and 160B) .
However Kolb does not explicitly disclose that the holes are countersunk or that the intercooler block is fabricated by direct metal printing.
Waldman teaches (figure 4A) connections between tubes (402) and a header (at inner wall 417) of a heat exchanger are counter sunk, (inlets 415 are counter-sunk per paragraph 0039). Waldman also teaches a heat exchanger fabricated by way of direct metal printing is taught by Waldman as well which discloses that direct metal laser sintering, also known as direct metal printing, is a known manufacturing technique for a heat exchanger  (per paragraph 0056), additionally Waldman teaches a distance  between outer surfaces of headers  (at inlet walls 417 and wall 422) is greater than the distance between end of the tubes (as the inlets 415 are counter sunk the end of the tubes 402 do not extend all the way to the outer surface of the wall 417 as seen in figure 4 a and a distance between the ends of the tubes 402 would be less than a distance between the outer surfaces of the headers at walls 417 and 422 as seen in figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the header and tube connection of Kolb to be counter sunk as taught by Waldman, Doing so would allow for the smooth transition of fluid to the tubes and would help to minimize pressure drops as is recognized by Waldman (per paragraph 0039). Additionally it would have been obvious to one for ordinary skill in the art at the time the invention was effectively filed to have modified Kolb to be made using an additive manufacturing technique which would allow for assembly of a heat exchanger at a significantly reduced cost as recognized by Waldman (per paragraph 0053).
Kolb also does not disclose the plurality of core tubes each follow and undulating path across the core fins or that the undulation path is such that each core tube extends through each cooling fin one and only once.
Kironn teaches (Figure 4) a heat exchanger with tubes (at lengths 110 of heat transfer tubes 104) that each follows an undulating path (lengths of tubes 110 follow a circuitous path defined as a path that may include serpentine, waved, sinusoidal, and other non-linear shapes and paths per paragraph 0045), each core tube extends through each cooling fin (an individual fin of fins 102 arranged in parallel as seen in figure 4) one and only once. (as seen in figure 4 lengths of tubes 110 follow a circuitous path defined as a path that may include serpentine, waved, sinusoidal, and other non-linear shapes and paths per paragraph 0045, and each individual length 110 only extends through each fin of fins 102 once as seen in figure 4, as an individual length 110 does not turn back on itself in figure 4 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger core of tubes and fins of Kolb to have the circuitous tubes that extend through the fins as taught by Kironn with the circuitous tubes extending between the headers and the fins of Kolb, doing so would have a tube shape that could increase residence time within the tubes and could increase the amount of energy exchanged between the heat exchange fluids in the heat exchanger as recognized by Kironn (per paragraph  0045 and per paragraph 0051).
Regarding claim 2, Kolb as modified discloses the claim limitations of claim 1 above Kolb in view of Kironn further discloses the multiplicity of cooling fins (102 of Kironn) are comprised of flat sheets that are parallelly disposed  (fins 102 of Kironn are parallelly disposed per paragraph 0042 and figure 4) between the first core header and the second core header (where combining the circuitous tubes of Kironn with the headers of Kolb would have the fins between the headers as the tubes of Kolb are disposed between the headers).
	Regarding claim 3, Kolb as modified discloses the claim limitations of claim 2 above, and Kolb in view of Kironn further discloses the multiplicity of cooling fins (102 of Kironn) are uniformly spaced (as seen in figure 4 of Kironn where the fins may have a constant spacing per paragraph 0043) between the first core header and the second core header (where combining the circuitous tubes of Kironn with the headers of Kolb would have the fins between the headers as the tubes of Kolb are disposed between the headers).
	Regarding claim 4, Kolb as modified discloses the claim limitations of claim 1 above, and Kironn further discloses the multiplicity of cooling fins (102) undergo a sinuous path across a height direction of the modular intercooler block (the fins 102 undergo a varying pitch in the in a height direction of the fins per paragraph 0043).
	Regarding claim 5, Kolb as modified discloses the claim limitations of claim 1 above, and Kironn further discloses the multiplicity of cooling fins (102) undergo a sinuous path along a width direction of the modular intercooler block (the fins 102 may undergo a varying pitch in the in the y direction of the fins, seen in figure 4,  per paragraph 0043).
	Regarding claim 7, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb further discloses the multiplicity of holes are configured to receive grommets or seals (o- ring 310 forms a seal 312) when the first core header or the second core header is fastened to another core header comprising holes disposed in a similar arrangement ( when the header is formed of two plates 304 and 302  as in figure 6, one of the plates forms a second header plate  with holes disposed in a similar arrangement  to allow for relative motion between the tube and header without the buildup of high stresses per paragraph 0060).
Regarding claim 9, Kolb as modified discloses the claim limitations of claim 1 above, and Kironn further discloses the undulating path of the core tubes being configured to provide a surface area that is greater than the surface area of straight core tubes (the circuitous path would have more surface area than a straight tube as a circuitous length is longer than a straight length).
Regarding claim 10, Kolb as modified discloses the claim limitations of claim 9 above, and Kironn further discloses the undulating path is perpendicular to the direction of an airstream passing through the heat exchanger (as seen in figure 4 and per paragraph 0044 where the fluid in the tubes and fluid through the fins travel perpendicular to one another).
	Regarding claim 11, Kolb as modified discloses the claim limitations of claim 9 above, and Kironn further discloses the undulating path is parallel to the direction of an airstream passing through the heat exchanger (the width of the circuitous length 110 of the tubes 104, as seen in figure 4, has a portion that extends parallel to the airstream  in the X direction of figure 4).
	Regarding claim 14, Kolb discloses (figures 2 and 4A-6) a method for a modular intercooler block (the heat exchanger can be a charge air cooler/intercooler per paragraph 0061) and configured to be assembled to form larger intercoolers (multiple heat exchanger cores 100 are assembled to form the modular heat exchanger), comprising: 
forming a first core header (header 160A) and a second core header (header 160B), the first core header being substantially identical to the second core header (as seen in figure 6 the header construction is the same at least the points where the tubes 20 are connected); 
disposing a multiplicity of cooling fins (fins 30) on a surface of each of the first core header and the second core header (fins 30 are indirectly disposed on headers 160A and 160B though their connections to tubes 20 which are directly connected to the headers as seen in figure 6); 
arranging a multiplicity of first holes arranged on an outwardly-facing surface of the first core header and a multiplicity of second holes arranged on an outwardly-facing surface of the second core header (holes in the headers 160A and 160B respectively for the inlets or outlets from  tubes 20 as seen in figure 5 and 6), wherein the modular intercooler block has a first distance that extends from the outwardly-facing surface of the first core header to the outwardly-facing surface of the second core header (a distance between the outer surfaces of headers 160A and 160B), and wherein each of the first and second core headers have an inwardly-facing surface that is opposite to the outwardly-facing surface (the inner surfaces of headers 160A and 160B  directly facing the tubes 20 and fins 30 that extend between them); and 
coupling a plurality of core tubes (tubes 20) directly coupled to the first holes and the second holes (tubes 20 are attached to the holes in header 160A and holes in header 160B), 
extending each of the plurality of core tubes is extended from each of the multiplicity of first holes in the first core header (160A), through the multiplicity of cooling fins (30), to each of the respective multiplicity of second holes in the second core header (160B, where tubes 20 extend between headers 160A and 160B per at least paragraph 0048), wherein each of the core tubes has a second distance that extends from one end to another end that is opposite to the one end, and wherein the first distance is greater than the second distance (the distance being the length that the tubes 20 extend between the headers 160A and 160B as seen in figure 2, where the length of the tubes between the headers would be less than the distance between the outer surfaces of the headers 160A and 160B forming the first distance as the first distance would be greater than the first distance by the combined thicknesses of the headers 160A and 160B).
However Kolb does not explicitly disclose that the holes are countersunk or that the intercooler block is fabricated by direct metal printing.
Waldman teaches (figure 4A) connections between tubes (402) and a header (at inner wall 417) of a heat exchanger are counter sunk, (inlets 415 are counter-sunk per paragraph 0039). Waldman also teaches a heat exchanger fabricated by way of direct metal printing is taught by Waldman as well which discloses that direct metal laser sintering, also known as direct metal printing, is a known manufacturing technique for a heat exchanger  (per paragraph 0056), additionally Waldman teaches a distance  between outer surfaces of headers  (at inlet walls 417 and wall 422) is greater than the distance between end of the tubes (as the inlets 415 are counter sunk the end of the tubes 402 do not extend all the way to the outer surface of the wall 417 as seen in figure 4 a and a distance between the ends of the tubes 402 would be less than a distance between the outer surfaces of the headers at walls 417 and 422 as seen in figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the header and tube connection of Kolb to be counter sunk as taught by Waldman, Doing so would allow for the smooth transition of fluid to the tubes and would help to minimize pressure drops as is recognized by Waldman (per paragraph 0039). Additionally it would have been obvious to one for ordinary skill in the art at the time the invention was effectively filed to have modified Kolb to be made using an additive manufacturing technique which would allow for assembly of a heat exchanger at a significantly reduced cost as recognized by Waldman (per paragraph 0053).
Kolb also does not disclose the plurality of core tubes each follow and undulating path across the multiplicity of cooling fins or that the undulation path is such that each core tube extends through each cooling fin one and only once.
Kironn teaches (Figure 4) a heat exchanger with tubes (at lengths 110 of heat transfer tubes 104) that each follows an undulating path (lengths of tubes 110 follow a circuitous path defined as a path that may include serpentine, waved, sinusoidal, and other non-linear shapes and paths per paragraph 0045), each core tube extends through each cooling fin (an individual fin of fins 102 arranged in parallel as seen in figure 4) one and only once. (as seen in figure 4 lengths of tubes 110 follow a circuitous path defined as a path that may include serpentine, waved, sinusoidal, and other non-linear shapes and paths per paragraph 0045, and each individual length 110 only extends through each fin of fins 102 once as seen in figure 4, as an individual length 110 does not turn back on itself in figure 4 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger core of tubes and fins of Kolb to have the circuitous tubes that extend through the fins as taught by Kironn with the circuitous tubes extending between the headers and the fins of Kolb, doing so would have a tube shape that could increase residence time within the tubes and could increase the amount of energy exchanged between the heat exchange fluids in the heat exchanger as recognized by Kironn (per paragraph  0045 and per paragraph 0051).
	Regarding claim 16, Kolb as modified discloses the claim limitations of claim 14 above, and Kolb further discloses spacing the adjacent of the multiplicity of cooling fins (30) such that an airstream may be passed through the multiplicity of cooling fins (air flows through the fins 30 per paragraph  0020),  wherein the second distance is also equal to a third distance from the inwardly-facing surface of the first core header to the inwardly-facing surface of the second core header (the distance being the length that the tubes 20 extend between the inner surfaces of headers 160A and 160B as seen in figure 2 is the same as a distance between the  inner surfaces of headers 160A and 160B  directly facing the tubes 20 and fins 30 that extend between them).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), Kironn et al. (US Patent Application Publication US 2016/0231064 A1), and Korth et al. (US Patent Application Publication US 2009/0038778 A1).
	Regarding claim 6, Kolb as modified discloses the claim limitations of claim 1 above, however Kolb does not disclose the multiplicity of holes are arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header.
Korth teaches (figures 2B) a heat exchanger header (22 and 24) with a plurality of holes (openings 26) arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header (holes 22 are arranged in a staggered array configuration per paragraph 0030 and 0031 in alternating rows and columns of openings 26 as seen in figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of Kolb to be in a staggered array as taught by Korth. Doing so would provide a tube configuration that could optimize heat exchange performance (per paragraph 0030) and could enable an increase in airflow around the tubes as recognized by Korth (per paragraph 0031).
	Regarding claim 15, Kolb as modified discloses the claim limitations of claim 14 above, however Kolb does not disclose alternately arranging the multiplicity of holes into adjacent rows and columns to maximize the number of holes in the first core header and the second core header.
Korth teaches (figures 2B) a heat exchanger header (22 and 24) with a plurality of holes (openings 26) arranged into adjacent rows and columns that are alternatingly arranged so as to maximize the number of holes in the first core header and the second core header (holes 22 are arranged in a staggered array configuration per paragraph 0030 and 0031 in alternating rows and columns of openings 26 as seen in figure 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of Kolb to be in a staggered array as taught by Korth. Doing so would provide a tube configuration that could optimize heat exchange performance (per paragraph 0030) and could enable an increase in airflow around the tubes as recognized by Korth (per paragraph 0031).

Claim 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), Kironn et al. (US Patent Application Publication US 2016/0231064 A1) and Mitrovic et al. (US Patent Application Publication US 2002/0014328 A1).
Regarding claim 8, Kolb as modified discloses the claim limitations of claim 1 above, and Kolb discloses heat is transferred to the airstream passing through the multiplicity of cooling fins (30, where air passed over fins 30 to indirectly exchange heat with the fluid in the tubes). however Kolb does not disclose the core tubes each comprises a spiraled inner passage configured to increase the available surface area.
Mitrovic teaches at heat exchanger tube (pipe 1) with a  spiraled inner passage configured to increase the available surface area ( ribs 3 create a spiraled inner twist  that serves to increase the transfer area per paragraph 0007 where the ribs achieve the beneficial effect per paragraph 0007-0010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Mitrovic, doing so would provide a heat transfer tube with increased internal heat transfer area which would in turn increase heat transfer as recognized by Mitrovic (per paragraph 0007).
Regarding claim 18, Kolb as modified discloses the claim limitations of claim 14 above, however Kolb does not disclose configuring thin copper walls of the core tubes to enhance heat transfer to an airstream passing through the multiplicity of cooling fins. As Kolb is silent as to copper being a material of construction of the heat exchanger tubes. 
Mitrovic discloses that copper is a known material for construction of a heat transfer tube (per paragraph 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of Kolb to be made of copper as taught by Mitrovic. Doing so would provide a known heat exchange tube construction material that would have a high thermal conductivity as recognized by Mitrovic (per paragraph 0017).  

	Regarding claim 19, Kolb as modified discloses the claim limitations of claim 14 above, and Kolb discloses heat is transferred to the airstream passing through the multiplicity of cooling fins (30, where air passed over fins 30 to indirectly exchange heat with the fluid in the tubes), however Kolb does not disclose the core tubes each comprises a spiraled inner passage configured to increase the available surface area.
Mitrovic teaches a heat exchanger tube (pipe 1) with a spiraled inner passage configured to increase the available surface area ( ribs 3 create a spiraled inner twist  that serves to increase the transfer area per paragraph 0007 where the ribs achieve the beneficial effect per paragraph 0007-0010). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Mitrovic, doing so would provide a heat transfer tube with increased internal heat transfer area which would in turn increase heat transfer as recognized by Mitrovic (per paragraph 0007).
Alternatively Kim teaches a heat exchanger tube (pipe 138) with a spiraled inner passage configured to increase the available surface area ( the spiral shape of tube 138 serves to generate  a vortex per paragraph  0013 and per paragraph 0059-0060, which serves to increase heat transfer per paragraph 0013 and 0061). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generic tubes of Kolb to include the spiraled inner passage as taught by Kim, doing so would provide a heat transfer tube with increased internal heat transfer area which would in turn increase heat transfer through generating a vortex as recognized by Kim (per paragraph 0013 and per paragraph 0059-0061). 
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), Kironn et al. (US Patent Application Publication US 2016/0231064 A1) and Kim et al. (US Patent Application Publication US 2013/0146247 A1).
Regarding claim 12, Kolb as modified discloses the claim limitations of claim 9 above, however Kolb does not discloses the undulating paths of adjacent plurality of core tubes comprise a phase-shift with respect to one another.
Kim teaches undulating paths (at pipes 138) of tubes between headers ( at tanks 110 and 120) where the undulating paths (at pipes 138) of adjacent plurality of core tubes comprise a phase-shift with respect to one another (pipes 138 of adjacent heat radiating units 130 are disposed alternately in a width direction per paragraph 0054 and 0055 as seen in figure 3 an 7 to increase contact area between air and the external circumference of the pipe 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubes of Kolb to comprise a phase shift with respect to one another as taught by Kim. Doing so would provide a structure that would increase contact area between air and the external circumference of the pipe as recognized by Kim (per paragraph 0054 and 0055).
	Regarding claim 13, Kolb as modified discloses the claim limitations of claim 12 above, and Kim further discloses the directions of the undulations are perpendicular to one another ( a  portion of the surface of the pipes 138 would be perpendicular to another portion of the surface of a second undulating pipe 138 as the surface pattern repeats itself. therefore at least two portion of the surface of adjacent pipes 138 would have surface directions that are perpendicular to one another depending on where the directions on the surface of the pipes were measured), and Kolb discloses wherein the second distance is also equal to a third distance from the inwardly-facing surface of the first core header to the inwardly-facing surface of the second core header (the distance being the length that the tubes 20 extend between the inner surfaces of headers 160A and 160B as seen in figure 2 is the same as a distance between the  inner surfaces of headers 160A and 160B  directly facing the tubes 20 and fins 30 that extend between them), 
However Kim does not explicitly disclose that the undulating paths have a phase shift of 90 degrees. Since Kim discloses (figure 3 and 7) that the undulating paths of adjacent tubes comprise a phase-shift with respect to one another (pipes 138 of adjacent heat radiating units 130 are disposed alternately in a width direction per paragraph 0054 and 0055 to increase contact area between air and the external circumference of the pipe 138) the degree to which the pipes are disposed between one another is a result effective variable i.e. a variable which achieves a recognized result. In this case, the recognized result is that the degree of the offset  of the pipes, when it is placed between the neighboring pipes, effects the contact area between the air and the external surface of the pipes (per paragraph 0054 and 0055) which would in turn effect the heat transfer between the pipes and the air. Therefore, since the general conditions of the claim, i.e. that the plate member is made up of a defined percentage of non-perforated channels, were disclosed in the prior art by Kim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a phase shift of 90 degrees between the undulations of Kim.

Response to Arguments
Applicant’s arguments, see page 6-8, filed 6/29/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 and claim 14 under 35 U.S.C. 112 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kolb (US Patent Application Publication US 2016/0146551 A1), in view of Waldman et al. (US Patent Application Publication US 2014/0360698 A1), and Kironn et al. (US Patent Application Publication US 2016/0231064 A1) where Kironn teaches an undulating path for tubes that only extend once through each fin. Additionally the applicant’s amendments to claim 14 necessitated the new grounds of rejection under 35 U.S.C. 112 as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turney (US 2018/0112932 A1) discloses undulating paths of tubes extending once through fins, which may be undulating fins as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763